DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 01/19/2021 for application with case number 16/244223 (filed on 01/10/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority of PCT patent application No. PCT/CN2016/089583, filed on 07/11/2016.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/10/2019 has been received and considered.

Status of Claims
Claims 1, 7, 11, and 17 are currently amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments filed on 01/21/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §101: The rejections of claims 1-20, for being not directed to patent-eligible subject matter, are withdrawn, as the amended base claims 1, 11, and 17 mailed on 1/25/2021 (see attached amended claims, which have been entered by examiner amendment) have overcome the rejection as recited in the non-final office action mailed on 10/19/2020. Authorization for this examiner’s amendment was given during the phone 
Regarding the claim rejections under 35 USC §102(a)(1) & §103: Applicant’s arguments regarding the rejections of the claims 1-6, 8-12, and 14-20 as being clearly anticipated by the prior art of Larsen et al. (PG Pub. No. US 2013/0111273 A1; hereinafter “Larsen”) have been fully considered. Those arguments in addition to the above noted Examiner’s amendments are persuasive. Accordingly, the previous 35 USC §102 & §103 rejections have been withdrawn, as the amendments to the base claims 1, 11, and 17 mailed on 1/25/2021 have overcome all the prior art rejections presented in the non-final office action dated on 10/19/2020.

Examiner’s Amendment 
The Amendments filed by applicant on 01/19/2021 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communications with Applicant’s Agent Mr. Richard Chen (Reg. No. 77943) on 01/25/2021 (see attached Interview summary). Please enter the following amended claims 1, 7, 11, and 17 to replace the preceding filed claims 1, 7, 11, and 17, respectively:
1.  (Currently Amended) A method of movable object event analysis, comprising: 
obtaining a process log for a movable object manager of a movable object, the movable object manager operating in a software environment; 
obtaining a movement record of the movable object from two or more sensors including two or more of a global positioning system (GPS) sensor, a motion sensor, an inertial measurement unit (IMU), a proximity sensor, an image sensor, an attitude and heading reference system (AHRS), a radar sensor, a lidar sensor, an ultrasound sensor, and an infrared sensor; [[and]]    
analyzing a movable object event of the movable object by correlating the process log with the movement record to determine a cause of the movable object event; and
taking a remedial action based on the determined cause of the movable object event.   

7.  (Currently Amended)  The method of claim 1, wherein the two or more sensors include and 

11.  (Currently Amended) A movable object, comprising:
one or more processors configured for:
creating a process log for a movable object manager of the movable object, the movable object manager operating in a software environment; [[and]]
creating a movement record of the movable object from two or more sensors including two or more of a global positioning system (GPS) sensor, a motion sensor, an inertial measurement unit (IMU), a proximity sensor, an image sensor, an attitude and heading reference system (AHRS), a radar sensor, a lidar sensor, an ultrasound sensor, and an infrared sensor for comparison to the process log; and
in response to detecting an event of collision or crash of the movable object:
transmitting the process log and the movement record to a user terminal or a movable object monitoring station; and
taking a remedial action based on a cause of the movable object event determined by the user terminal or the movable object monitoring station by correlating the process log with the movement record.

17.  (Currently Amended) A system of movable object event analysis, comprising:
one or more microprocessors; and
an analyzer running on the one [[ore]]or more microprocessors, wherein the analyzer operates to:
obtain a process log for a movable object manager of a movable object, the movable object manager operating in a software environment;
obtain a movement record of the movable object from two or more sensors including two or more of a global positioning system (GPS) sensor, a motion sensor, an inertial measurement unit (IMU), a proximity sensor, an image sensor, an attitude and heading reference system (AHRS), a radar sensor, a lidar sensor, an ultrasound sensor, and an infrared sensor; [[and]]
analyze a movable object event of the movable object by correlating the process log with the movement record to determine a cause of the movable object event; and
take a remedial action based on the determined cause of the movable object event.


Allowable Subject Matter
Claims 1-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 01/19/2021 (see pages 9-11 of the remarks), in addition to the Examiner’s amendment as indicated above, overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Amendment filed on 12/08/2020 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661  

                         
	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661